Filed 2/19/16 P. v. Shipman CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT



THE PEOPLE,                                                          B265611

                   Plaintiff and Respondent,                         (Los Angeles County
                                                                     Super. Ct. No. BA398663)
         v.

JOHN DARE SHIPMAN,

                   Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County. William N.
Sterling, Judge. Affirmed.

         Laini Millar Melnick, under appointment by the Court of Appeal, for Defendant
and Appellant.

         No appearance for Plaintiff and Respondent.


                                                 **********
       In June 2012, defendant John Dare Shipman was convicted of first degree burglary
(Pen. Code, § 459). On April 10, 2015, defendant filed a petition for resentencing and
reduction of the offense to a misdemeanor (§ 1170.18, subd. (f)). On April 20, 2012, the
trial court denied his petition, finding that defendant’s first degree burglary conviction
did not qualify for resentencing under section 1170.18, subdivision (f). Defendant filed a
timely notice of appeal.
       We appointed appellate counsel to represent defendant. Appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende) in which no issues were
raised. The brief included a declaration from counsel that she reviewed the record and
sent a letter to defendant explaining her evaluation of the record. Counsel further
declared that she advised defendant of his right, under Wende, to submit a supplemental
brief. Defendant did not file any supplemental brief with this court. However, defendant
did file a request that his appointed appellate counsel be relieved, without any argument
or explanation supporting the request.
       We have examined the entire record, consisting of one volume of a clerk’s
transcript and one volume of a reporter’s transcript, and are satisfied that appointed
counsel fully complied with her responsibilities and that no arguable appellate issues
exist. (People v. Kelly (2006) 40 Cal. 4th 106; Wende, supra, 25 Cal. 3d 436.)
Accordingly, we deny defendant’s summary request to relieve his counsel (see, e.g.,
People v. Marsden (1970) 2 Cal. 3d 118, 123) and affirm the order below.
                                      DISPOSITION
       The order is affirmed.

                                                  GRIMES, J.


We concur:

              BIGELOW, P. J.                      FLIER, J.




                                              2